DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on 02/10/2021 is acknowledged.  The traversal is on the ground(s) that (1) a search of all the claims would not impose a serious burden and (2) there is no evidence of record to show that the claimed apparatus can be used, as no examples or evidence were provided to support the conclusion that the apparatus can be used to practice another materially different process. 
 The arguments were fully considered but were found unpersuasive. As to (1), a serious search and/or examination burden if restriction were not required are demonstrated by the inventions having acquired a separate status in the art in view of their different classification, the inventions having acquired a separate status in the art due to their recognized divergent subject matter, and the inventions requiring a different field of search. As to (2), Invention I is directed towards an apparatus comprising a stationary mold, end effector, and control unit, and Invention II is directed towards a process of shaping, comprising steps of disposing a base material on a stationary mold and shaping the base material. As provided in the Restriction Requirement mailed on 02/10/2021, the apparatus of Invention I can be used to practice another and materially different process from the process of Invention II, such as a process of draping layers of reinforcement on a mold (i.e., using the apparatus for automatic tape laying). 

The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2018, 07/29/2019, 12/06/2019, and 06/23/2020 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“mechanism that controls contact pressure of the end effector to the stationary mold” in claim 2;
“pressure-contact element holding portion” in claim 3-7; 
“pressure-contact elements… practically pressed when the end effector is moved in one direction along the surface shape of the stationary mold” in claim 3-7;
“mechanism that tilts the end effector” in claim 5; 

“hot-air blowing device for heating the reinforcing fiber base material” in claim 8;
“heat-ray irradiation device for heating the reinforcing fiber base material” in claim 9;
“heating mechanism for heating the reinforcing fiber base material” in claim 10;
“tension applying unit for gripping the reinforcing fiber base material and applying tension to the reinforcing fiber base material” in claim 11 and 12;
“a mechanism that supplies a sheet between the reinforcing fiber base material and the end effector” in claim 13;  and
“a mechanism that collects a sheet disposed between the reinforcing fiber base material and the end effector” in claim 13. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For examination purposes, Examiner will interpret these limitations as the following: 
“the control unit has a mechanism that controls contact pressure of the end effector to the stationary mold” will be interpreted as the controller configured to change the projection length by the spring as, controller configured to detects a positional relationship between the pressure-contact element and the stationary mold by using a position sensor and control the projection length, and controller configured to a reaction force applied to the pressure-contact element, by a force sensor, a controller configured to perform air-control or electrical control of a position of the pressure-contact element [0030], [0031], [0040]; 
 “pressure-contact element holding portion” will be interpreted as a structure connecting the claimed pressure contact-elements to the end effector (Figure 1 and 2 and [0028]); 

“mechanism that tilts the end effector” will be interpreted as joints or hinges in the end effector (Figure 1); 
“hot-air blowing device for heating the reinforcing fiber base material” will be interpreted as a convection heater (Figure 5, item 7 and [0085])
 “tension applying unit for gripping the reinforcing fiber base material and applying tension to the reinforcing fiber base material” will be interpreted as a grip device [0050] or multi-axis robot, such as robot using magnets and air chuck [0051];
“a mechanism that supplies a sheet between the reinforcing fiber base material and the end effector” and “a mechanism that collects a sheet disposed between the reinforcing fiber base material and the end effector” will be interpreted as an automatic conveyance device [0060].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph but fail to disclose the corresponding structure:
“heat-ray irradiation device for heating the reinforcing fiber base material” in claim 9 and
“heating mechanism for heating the reinforcing fiber base material” in claim 10.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borsting (PG-PUB 2011/0297303).

	a stationary mold with a surface shape corresponding to the specified shape (Figure 1, item 1 and [0063]); 
an end effector for pressing the reinforcing fiber base material on a surface of the stationary mold (Figure 1); and 
a control unit for moving the end effector (Figure 1, item 50 and 60 and [0066]). 

Regarding claim 2, Borsting teaches the apparatus as applied to claim 1, comprising the control unit configured to control the displacement of the rollers in response sensors adapted to a read a height of a layer with respect to a reference and/or a total thickness of the layers arranged on the mold [0026]-[0028] 

Regarding claim 3, Borsting teaches the apparatus as applied to claim 1, wherein the end effector includes a pressure-contact element holding portion (Figure 2, items 50 and [0063]) and a plurality of springs (Figure 2, items 20 and 25 and [0070]) which are held by the pressure-contact element holding portion such that each of some springs projects from the pressure-contact element holding portion, and 
wherein at least some of the plurality of springs are held by the pressure-contact element holding portion such that a projection length is changeable due to a reaction force from the stationary mold (Figure 2, items 20 and 25; Figure 6; and [0070]).

Regarding claim 4, Borsting teaches the apparatus as applied to claim 3, wherein the plurality of springs are disposed in the end effector such that an entire movement plane of the end effector (Figure 2 and 3), 


Regarding claim 5, Borsting teaches the apparatus as applied to claim 3, wherein the control unit has a mechanism that tilts the end effector (i.e., controls the hinge) such that the projection length of springs disposed on a further rear side in a proceeding direction of the end effector decreases more when the end effector is moved (Figure 1, item 55 and [0072], [0075]).  

Regarding claim 6, Borsting teaches the apparatus as applied to claim 1, wherein the springs have different distal end shape such that a first, central roller is cylindrical, second rollers neighboring the first roller 120 are conical so that they taper in the direction of the end areas 110, third rollers 140 neighboring the second rollers 130 are conical and tapering in the direction of the end areas 110, but with a cone angle that is smaller than that of the second rollers 130, and fourth rollers 150 neighboring the third rollers 140 are conical and tapering in the direction of the end areas 110, but with a cone angle that is larger that of the second rollers (Figure 3, 4, and 6 and [0079]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Borsting (PG-PUB 2011/0297303), as applied to claim 1, in further view of Suzuki (PG-PUB 2009/0065977). 
Regarding claim 7, Borsting teaches the apparatus as applied to claim 3.
Borsting does not explicitly teach the end effector has a heating mechanism for heating at least some of the plurality of springs.  
	Suzuki teaches an apparatus comprising a first and second molding device, wherein the first bent portion molding device has a first mold comprising two mold parts facing each other and capable of being opened and closed for holding and pressurizing the strip-like laminate, to mold a bent portion and  the second bent portion molding device has a second mold comprising two mold parts facing each other and capable of being opened and closed for holding and pressurizing (Figure 6 and 7 and [0064]-[0065]). Suzuki teaches that the lower mold part and/or the upper mold part are provided with a heating means having a temperature control function to heat the mold part for enhancing the processability of the strip-like laminate [0197]. 
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Borsting (PG-PUB 2011/0297303), as applied to claim 1, in further view of Anderson (PG-PUB 2015/0041048) and Yamada (US 5,288,357). 
	Regarding claim 8, Borsting teaches the apparatus as applied to claim 1.
	Borsting does not explicitly a heat-ray irradiation device for heating the reinforcing fiber base material. 
	Anderson teaches an apparatus for forming composite plies on a contoured tool, comprising a heating mechanism to heat the mold tool (Figure 5, item 48) in order to soften the resin and facilitate forming, wherein the heating mechanism can be infrared radiation using IR heat lamps [0051]. 
Yamada teaches a prepreg laminating apparatus 10 comprises an operating table 11, electric heaters 12 located beneath the operating table for heating a face sheet 5 mounted on the operating table, air circulating fans 13 for uniformly transmitting the heat of heaters to the face sheet 5 on the operating table 11, and a temperature control device 14 for adjusting the quantity of heat generated by heaters 12 and the air quantity circulated by fans 13 to maintain the temperature of the face sheet at a constant value.
	It would have been obvious to improve the apparatus of Borsting by heating the tool to soften the plies and facilitate forming as taught by Anderson utilizing heating mechanism of Yamada. 

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Borsting (PG-PUB 2011/0297303), as applied to claim 1, in further view of Anderson (PG-PUB 2015/0041048). 
	Regarding claim 9, Borsting teaches the apparatus as applied to claim 1.

	Anderson teaches an apparatus for forming composite plies on a contoured tool, comprising a heating mechanism to heat the mold tool (Figure 5, item 48) in order to soften the resin and facilitate forming, wherein the heating mechanism can be infrared radiation using IR heat lamps [0051]. 
	It would have been obvious to improve the apparatus of Borsting with infrared radiation as taught by Anderson to soften the plies and facilitate forming. 

Regarding claim 10, Borsting teaches the apparatus as applied to claim 1.
	Borsting does not explicitly the stationary mold includes a heating mechanism for heating the 31reinforcing fiber base material.
	Anderson teaches an apparatus for forming composite plies on a contoured tool, comprising a heating mechanism to heat the mold tool (Figure 5, item 48) in order to soften the resin and facilitate forming, wherein the heating mechanism can be infrared radiation using IR heat lamps [0051]. 
	It would have been obvious to improve the apparatus of Borsting with infrared radiation as taught by Anderson to soften the plies and facilitate forming. 

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Borsting (PG-PUB 2011/0297303), as applied to claim 1, in further view of Honma (English Translation of JP2011110899). 
Regarding claim 11, Borsting teaches the apparatus as applied to claim 1.	Borsting does not explicitly teach a tension applying unit for gripping the reinforcing fiber base material and applying tension to the reinforcing fiber base material.  
	Honma teaches an apparatus for shaping a sheet-like prepreg with a mobile die and fixed die (Figure 3), comprising a gripper (Figure 4, item 15) that applies tension to the pre-preg and suppresses wrinkling [0019]-[0021].


	Regarding claim 12, Borsting in view of Honma teaches the apparatus as applied to claim 11. While Borsting in view of Honma does not explicitly teach the gripper is capable of changing a gripping position on the reinforcing fiber base material while the reinforcing fiber base material is shaped, given that the gripper of Borsting in view of Honma is a grip device identical to the instant gripper, the gripper of Borsting in view of Honma would be capable of changing a gripping position while the reinforcing fiber base material is shaped. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Borsting (PG-PUB 2011/0297303), as applied to claim 1, respectively, in further view of Wampler (PG-PUB 2012/0305175).  
Regarding claim 13, Borsting teaches the apparatus as applied to claim 1, comprising a dispenser conveying fiber material onto the mold by unrolling rolls of material by means of an unrolling arrangement drawing the “endless” length of material from one or more rolls [0019]-[0024], [0061].
Borsting does not explicitly the end effector includes one or both of a mechanism that supplies a sheet between the reinforcing fiber base material and the end effector and a mechanism that collects a sheet disposed between the reinforcing fiber base material and the end effector (i.e., endless belt).
Wampler teaches an apparatus for laminating a fabric material, comprising a plurality of pinch rollers and compaction rollers (i.e., endless belt) (Figure 1, [0023]-[0024]).  
It would have been obvious to one of ordinary skill in the art to substitute the dispenser of Borsting with the apparatus of Wampler, a functionally equivalent mechanism for dispensing fiber material.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742